Order entered July 25, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00351-CV

                 MELINDA LEHYE AND ALL OCCUPANTS, Appellant

                                              V.

                              CITIMORTGAGE, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-06692-D

                                          ORDER
       Before the Court is court reporter Coral L. Wahlen’s July 22, 2019 request for extension

of time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than August 12, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE